Citation Nr: 0922220	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-34 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for traumatic 
arthritis of the right knee due to residuals of a fractured 
patella, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The Veteran requested that he be afforded a hearing before a 
member of the Board in correspondence received at the RO in 
October 2007.  However, the Veteran submitted a statement in 
November 2007 and indicated that he no longer wanted a 
hearing.  Consequently, the Veteran's request for a hearing 
is withdrawn.  See 38 C.F.R. § 20.704(e).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hearing 
loss and tinnitus being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected traumatic arthritis of the 
right knee due to residuals of a fractured patella is 
manifested by subjective complaints of pain and locking, but 
not by objective evidence of limitation of motion, 
subluxation, or instability.  




CONCLUSION OF LAW

The criteria for entitlement to a higher rating for traumatic 
arthritis of the right knee due to residuals of a fractured 
patella have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.71a, Diagnostic 
Code 5010 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).  

The notice requirements of the VCAA require VA to notify the 
Veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
Veteran's service and the disability, degree of disability, 
and effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes that an evidence development letter dated in December 
2006 was sent to the veteran and the RO advised the Veteran 
of the evidence needed to substantiate his claim for an 
increased rating for the issue on appeal.  The Veteran was 
also advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  The Veteran was further 
advised to inform the RO if there was any other evidence or 
information that he believes pertains to his claim.  
Additionally, the Veteran was told of the criteria used to 
award both disability ratings and effective dates by way of 
the December 2006 letter.  See Dingess/Hartman, supra.  

The Board has considered the recent case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), wherein the United States 
Court of Appeals for Veterans Claims (Court) held that, for 
an increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
finds that any defects with regard to the Vazquez-Flores test 
are non-prejudicial.  In this regard, the Board finds that 
the notice letters issued to the Veteran substantially 
complied with elements (1), (3), and (4).  In addition, the 
Veteran was questioned about his employment and daily life 
during the course of the VA examination.  The Veteran was 
also notified of the specific rating criteria at issue in the 
Statement of the Case (SOC).  While there was not a specific 
preadjudicative notice letter provided, no useful purpose 
would be served in remanding this matter for yet more 
development.  The Board finds that, in light of the notice 
letter given, the contents of the SOC, and the questions 
directly asked on examination, a reasonable person would have 
known what was need to substantiate his claim for a higher 
rating.  For this reason, any failure to provide him with 
adequate notice is not prejudicial.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the Veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  In particular, the 
Board notes that the RO has obtained the Veteran's VA 
treatment records and private medical records, and arranged 
for him to undergo a VA examination.  In short, the Board 
finds that VA has satisfied its duty to assist to the extent 
possible under the circumstances by obtaining evidence 
relevant to his claim.  38 U.S.C.A. §§ 5103 and 5103A.

II.  Factual Background

The Veteran contends that his service-connected right knee 
disability has increased in severity.  

Private treatment reports from M. Baker, M.D., dated from 
October 2004 to July 2006 do not reveal any complaints, 
findings or treatment for the Veteran's right knee 
disability.  

Associated with the claims file are private treatment reports 
from Mercy Physicians Group dated from February 2006 to May 
2007.  In May 2007 the Veteran reported right knee pain and 
he said that his right knee locked up occasionally.  The 
examiner indicated that there was a palpable locking 
sensation in the Veteran's right knee.  The examiner said 
there were also some arthritic changes which he said he would 
confirm with an x-ray.  X-rays of the Veteran's right knee 
revealed no fractures or dislocations, no bony masses, and no 
significant degenerative changes.  The examiner indicated 
that the x-ray revealed a normal right knee.  

Also associated with the claims file are VA outpatient 
treatment reports dated from February 2006 to August 2006.  
The records reveal that in July 2006 the Veteran was seen for 
complaints of right knee pain.  He said he was unable to rate 
the pain on a scale from one to ten but he said the pain was 
nearly unbearable especially when he walked.  In August 2006 
the Veteran reported right knee pain at a level of ten or 
more.  He said he had a right knee problem since service but 
that it was bothering him more recently.  

The Veteran was afforded a VA examination in June 2007.  The 
Veteran reported that he had been retired from the U.S. 
Postal Service since 1981.  He said he worked as a mail 
carrier for thirty-four years.  The Veteran reported that his 
knee locked up and gave way.  He said when his knee locked up 
he fell on three or four occasions.  He said he used a cane 
for ambulation.  He said walking caused his knee to flare-up.  
There was no evidence of inflammatory arthritis and there 
were no episodes of dislocation or recurrent subluxation.  
Range of motion testing revealed extension of 0 degrees and 
flexion to 140 degrees.  The examiner said the Veteran had no 
limited motion and no complaints of pain or discomfort, 
weakness, fatigue or lack of endurance with repetitive 
motion.  Physical examination revealed that that Veteran 
walked with a steady, coordinated gait aided by a cane.  The 
knee showed no redness, edema, skin color changes, 
deformities, muscle atrophy, tenderness, or doughy 
enlargement.  There were normal bony landmarks, normal 
lateral mobility, no guarding with movement, normal joint 
relationship, and muscle strength was 5/5 against resistance.  
The Veteran denied pain and locking on examination.  
Neurological examination was within normal limits.  The 
examiner reviewed the results of an x-ray of the Veteran's 
right knee which was obtained in May 2007 at a private 
provider.  The examiner indicated that the x-ray revealed a 
normal knee.  The examiner diagnosed the Veteran with a 
normal knee. 

III. Legal Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

Disabilities of the musculoskeletal system can result in 
anatomical damage, functional loss, with evidence of disuse, 
and/or abnormal excursion of movements.  Evaluations of 
disabilities of the knee are made utilizing Diagnostic Codes 
5256 through 5263, inclusive.  In determining disability 
evaluations of the knees, consideration is given to 
impairment of function manifested by findings of ankylosis, 
limitation of motion, nonunion, the severity and frequency of 
dislocation or lateral instability and/or painful motion.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2008). 

The Board notes that the 10 percent disability rating 
assigned for the Veteran's service-connected right knee 
disability at issue is a protected rating as the rating has 
been in effect for more than 20 years.  In this regard, any 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. § 
3.951(b) (2008).

The Veteran's right knee disability has been rated as 10 
percent disabling under Diagnostic Code 5010.  38 C.F.R. § 
4.71a.  Diagnostic Code 5010 pertains to arthritis due to 
trauma substantiated by x-ray findings and provides that the 
disability be rated as degenerative arthritis (Diagnostic 
Code 5003).  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008).  

Full range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2008).

In this case, the recent medical evidence revealed no 
findings of arthritis.  However, even assuming the presence 
of arthritis, the current 10 percent rating already 
contemplates arthritis manifested by an otherwise 
noncompensable degree of limitation of motion verified by 
objective findings of symptoms such as painful motion.  This 
is the maximum rating available under Diagnostic Code 5010 
for arthritis in a single major joint.  Consequently, the 
Board has considered whether any other Diagnostic Codes would 
allow for an increased rating.  

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability warrants a 10 percent rating if slight, a 20 
percent rating if moderate, and a 30 percent rating if 
severe.  38 C.F.R. § 4.71a.  

There is no objective evidence of record to demonstrate any 
ligamentous laxity or instability in the right knee.  The 
June 2007 VA examiner indicated that there were no episodes 
of recurrent subluxation and physical examination revealed 
normal lateral mobility.  The Veteran reported instances of 
his knee giving way and locking up and he was reported to 
ambulate with a cane.  However, the Veteran was reported to 
walk with a steady, coordinated gait aided by a cane when 
examined by VA in June 2007.  Although the Board has 
considered the Veteran's lay reports of giving way, the Board 
places more probative weight on the findings of the VA health 
care provider on clinical examination.  Consequently, the 
Board finds that a compensable rating based on instability or 
subluxation is not warranted under Diagnostic Code 5257.

The Board notes that the limitation of motion rating criteria 
are set forth in Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, a noncompensable rating is assigned 
when flexion of the knee is limited to 60 degrees; 10 percent 
is warranted when flexion is limited to 45 degrees; 20 
percent is warranted when flexion is limited to 30 degrees; 
and 30 percent is warranted when flexion of the leg is 
limited to 15 degrees.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5261, a noncompensable rating is assigned when extension 
of the knee is limited to 5 degrees; 10 percent is assigned 
when extension is limited to 10 degrees; 20 percent is 
assigned when extension is limited to 15 degrees; and 30 
percent is assigned when extension is limited to 20 degrees.  
Id.  

When examined by VA in June 2007, the Veteran had full range 
of motion of his knee.  Specifically, he had extension to 0 
degrees and flexion to 140 degrees.  The Veteran reported no 
complaints of pain, weakness, fatigue or lack of endurance 
with repetitive motion; thus, no additional range of motion 
was noted based on any such complaints.  Consequently, the 
Veteran's right knee disability does not warrant an increased 
rating for either limitation of extension or limitation of 
flexion, even taking into account additional functional loss 
caused by pain or other symptoms.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004.  In that opinion, the General 
Counsel said that where a Veteran has both a limitation of 
flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  
Nevertheless, as noted above, the probative medical evidence 
reveals that the Veteran has normal range of motion of his 
right knee.  

The Board has considered whether any other Diagnostic Codes 
pertaining to disabilities of the knee are appropriate.  
However, Diagnostic Codes 5256 (ankylosis of the knee), 5262 
(impairment of tibia and fibula), and 5263 (genu recurvatum) 
are not for application because medical evidence does not 
show that Veteran has had those conditions.  The Board has 
also considered the Veteran's subjective reports of locking 
in his knee, and the possible application of DC 5258 
(dislocated semilunar cartilage) and DC 5259 (removal of 
semilunar cartilage, symptomatic), which both address issues 
of cartilage damage.  However, the objective evidence during 
the relevant appeal period does not disclose dislocated 
semilunar cartilage, nor does the evidence show that he has 
undergone the removal of semilunar cartilage.  As noted, the 
examination revealed a steady, coordinated gate, although 
with the assistance of a cane, and his examination was 
essentially asymptomatic with respect to the knee.  In fact, 
the Veteran specifically denied experiencing any locking or 
knee pain during the course of examination.  Although the 
Veteran has reported subjective symptoms of pain and locking, 
in light of the negative VA examination, the Board concludes 
that the preponderance of the evidence is against application 
of either Diagnostic Code 5258 or 5259.

In sum, the Veteran's right knee disability does not warrant 
an increased rating under any Diagnostic Code pertaining to 
the knee.  
 
Additionally, the Board finds that there is no showing that 
the Veteran's service-connected right knee disability has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board finds that 
this disability has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Hence, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for traumatic arthritis of 
the right knee due to residuals of a fractured patella, 
currently rated as 10 percent disabling is denied.


REMAND

The Board finds that additional development is necessary 
before a decision on the merits of the claims of entitlement 
to service connection for hearing loss and tinnitus can be 
reached. 

The Veteran's DD214 indicates that the Veteran's military 
occupation specialty was an airplane and engine mechanic.  

The Veteran's December 1945 separation examination included 
only a whispered voice hearing test on which the Veteran 
obtained a 15/15 for both ears.  Audiometric testing was not 
included in the examination.

Associated with the claims file are VA outpatient treatment 
reports dated from February 2006 to August 2006.  Also 
included is an August 2002 audiological evaluation which 
revealed hearing loss in both ears.  The records reveal a 
diagnosis of bilateral longstanding mixed hearing loss in 
July 2006.  

Also associated with the claims file are private treatment 
reports from M. Baker, M.D., dated from October 2004 to July 
2006.  The Veteran was assessed with bilateral sensorineural 
hearing loss in October 2004 and February 2005.  The records 
also indicate that an audiological evaluation obtained in 
July 2006 revealed bilateral severe mixed loss with good 
speech discrimination.

The Veteran was scheduled for a VA audiological examination 
in July 2007 for which he failed to report.  However, the 
Veteran submitted a statement received in October 2007 in 
which he indicated that he informed the RO that he was unable 
to attend the July 2007 audiological examination due to 
floods.  In order to properly adjudicate the Veteran's claim 
he should be scheduled for another audiological examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain any outstanding VA and 
private treatment records identified 
by the Veteran which have not 
already been associated with the 
claims file.  Any necessary releases 
should be obtained from the Veteran.  
Specifically, seek all VA outpatient 
treatment reports dated after August 
2006.  If unsuccessful in obtaining 
any medical records, inform the 
Veteran and his representative of 
this and ask them to provide a copy 
of additional medical records they 
may have obtained on their own that 
have not been secured previously.  
The Veteran should be specifically 
asked to submit any pertinent 
information or evidence that he may 
have in his possession.

2.  Arrange for the Veteran to 
undergo a VA audiological 
examination for compensation 
purposes.  The claims folder and a 
copy of this remand should be made 
available to and reviewed by the 
examiner prior to the examination.  
Audiological testing should be 
conducted, including speech 
discrimination.  The examiner should 
provide an opinion as to the medical 
probability that any impairment of 
hearing acuity and tinnitus are 
traceable to the Veteran's period of 
military service.  A complete 
rationale for any opinion expressed 
must be provided.

Ensure that the examination report 
complies with this remand and the 
questions presented in the AMC's 
examination request.  If the report 
is insufficient, it should be 
returned to the examiner for 
necessary corrective action, as 
appropriate.

The Veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2008).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues remaining on 
appeal.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


